Name: 83/605/EEC: Commission Decision of 29 November 1983 approving an amendment to the programme for fruit and vegetables juice in Rhineland-Palatinate and Saarland pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-09

 Avis juridique important|31983D060583/605/EEC: Commission Decision of 29 November 1983 approving an amendment to the programme for fruit and vegetables juice in Rhineland-Palatinate and Saarland pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 347 , 09/12/1983 P. 0059 - 0059*****COMMISSION DECISION of 29 November 1983 approving an amendment to the programme for fruit and vegetables juice in Rhineland-Palatinate and Saarland pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (83/605/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 20 July 1983 the Government of the Federal Republic of Germany forwarded an amendment to the programme for fruit and vegetables juice in Rhineland-Palatinate and Saarland, which has been approved by the Commission Decision of 18 December 1980 (3); Whereas the said amendment relates to the adaptation and the continuation of the programme for Rhineland-Palatinate until 1984 and is consistent with the objectives and provisions of Regulation (EEC) No 355/77; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the amendment of the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme for fruit and vegetables juice in Rhineland-Palatinate and Saarland, submitted by the Government of the Federal Republic of Germany pursuant to Regulation (EEC) No 355/77 on 20 July 1983, is hereby approved. 2. This approval is confined to projects presented before 1 May 1984. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1. (3) OJ No L 384, 31. 12. 1980, p. 5.